NUMBER 13-13-00172-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ABRAHAM JACOB PROENZA,                                                         Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas.


                            ORDER TO FILE BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on June 6,

2014. The State has previously requested and received two extensions of time to file

the brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before September 5, 2014. NO FURTHER EXTENSIONS

WILL BE GRANTED IN THIS MATTER.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of August, 2014.




                                             2